 

 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 1 of 30

 

 

 

pyEGEW
. \\ r
SEP -8 2020 __.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK Ul
(FOLEY SQUARE) PROS 3 E F FI CE E
SWEIGERT CIVIL CASE #:
Vv. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI
And
MULTISYSTEM DESIGN, INC. (MSDD), .
A NEW YORK CHARTERED .
CORPORATION [PROPOSED]

 

 

 

PLAINITIFE’S [COUNTER-DEFENDANT]
VERIFIED ANSWER TO

DEFENDANT’S COUNTERCLAIM (DKT. 145)

This pleading is true to the knowledge of the undersigned, except as to matters alleged on

information and belief, and that as to matters that the undersigned believe are true. See N.Y.

C.P.L.R. 3020. So sworn under the penalties of perjury.

Signed under or of perjury,

DLT

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

).37:2°

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 2 of 30

INTRODUCTION
The Plaintiff/undersigned hereby accepts the version of facts and case history as expressed in
ORDER AND OPINION, Dkt. 27, ORDER TO SHOW CAUSE, Dkt. 65, MEMORANDUM
AND ORDER, Dkt. 87, ORDER, Dkt. 140, and ORDER, Dkt. 143 as if fully restated herein,
Defendant’s (Def’s) latest COUNTERCLAIM VERIFIED AMENDED COMPLAINT (Dkt.
145) is a republishing of COUNTERCLAIM VERIFIED COMPLAINT (Dkt. 122} which was
dismissed by ORDER 08/04/2020 (Dkt. 140), “Accordingly, the Court finds that Defendant's
defamation counterclaim should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.” The new counterclaim (Dkt. 145) should be dismissed for the same reasons.

 

ADMISSIONS AND DENIALS |

I. Plaintiff has insufficient knowledge to affirm or deny the professions of Defendant. |
|

2, Plaintiff is a resident of the State of California. Plaintiff admits that he served in the U.S !

Air Force between 1979-1983 as a Ground Radio Equipment Repairman which encompasses |
shortwave single side band long haul radios and VHE/UHE ground to air radios used in the
acronautical mobile service. Plaintiff does not understand the term “wireless communications”
but admits he has worked in the arena of “information technology” critical infrastructure
protection for two decades. Plaintiff admits he published a study manual on Amazon entitled
“The Ethical hackers Field Operations Guide” which serves as workbook to assist candidates to
obtain a passing score on the Certified Ethical Hacker’s examination, a credential recagnized by
the U.S. Department of Defense. Plaintiff has no or insufficient knowledge if “penetration
testing is a counter cyber warfare tactic”. Plaintiff denies that he is a professional actor and has
not accessed the website casting360.com in over a decade. Plaintiff admits that he publishes
opinion and editorial news about court related topics, such as this instant lawsuit. Articles are

2
 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 3 of 30

labeled as opinion and editorial. Plaintiff denies that he is a “social media personality” but
admits he is engaged in counter-speech against Defendant to protect his career and reputation.
Plaintiff admits that he posts songs, movie clips, TV comedy sketches and other such material on
a YouTube channel that is on “hidden status” and can not be found by members of the public.

3. Plaintiff admits that he has a brother named George Webb Sweigert that appears to
presently reside at Cobb Island, Maryland. Plaintiff has no or insufficient knowledge to
determine if “George Webb” is a journalist or social media personality. George Webb did have a
video channel on YouTube that had approximately 110,000 subscribers, like the Defendant’s
channel. Plaintiff is aware that Defendant collaborated with George Webb on June 14, 2017 ona
podcast show that led to the closure of the Port of Charleston, South Carolina based on
information provided by Okey Marshall Richards (who later became a regular on Def’s podcasts
as a persona known as “Rock Hudson” and completed about 30 shows).

4, Plaintiff has no or insufficient knowledge to admit or deny this allegation about Robert
David Steele. Plaintiff has viewed section of a few Steele podcast videos that showcased George
Webb for the purposes of this instant litigation. Plaintiff did attempt to intervene in a civil
lawsuit in the federal courts serving Richmond, Virginia in which Steele was a plaintiff against
the Defendant. Plaintiff has no or insufficient knowledge to admit or deny what level of
collaboration Steele had with George Webb. Plaintiff has no or insufficient knowledge as to
whether Steele is a former C.LA. officer.

5, Plaintiff has no or insufficient knowledge to admit or deny this allegation about Steven S.
Biss, esq., except that Biss was the attorney of record in the Steele v. Goodman lawsuit.

6. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Patricia

Negron, except that her attorneys were present in the Steele v. Goodman Virginia lawsuit.

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 4 of 30

Plaintiff has no or insufficient knowledge to admit or deny this allegation about the “social

media personality” status of Ms. Negron. It is believed M. Negron is a former executive of a

make-up company in Salt Lake City, Utah called “Nu-Skin”. Plaintiff has no or insufficient

knowledge to admit or deny this allegation about any “confidential agreement” or “charges

dropped” concerning the Def. Any such agreements were made significantly after Plaintiff s

a “confidentiality agreement” might be.

7. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Susan
Holmes, aka “Queen Tut”, except that this person contacted me via Twitter on or about June l,
2018 and informed Plaintiff that his life was in danger in Mount Shasta, California. She
informed Plaintiff that the Def and his friend Quinn Michaels (Korey Atkin) were attempting to
locate Plaintiff to commit an act of violence against him. Ms. Holmes informed Plaintiff that the
“STOP THE SACRIFICE” meme created by Mr. Atkin on social media was directed at the
Plaintiff with the accompanying narrative that he was planning to sacrifice a small child on June
14, 2018, the day this instant lawsuit was filed in Charleston, South Carolina, Plaintiff has no or
insufficient knowledge to admit or deny this allegation about creating podcast shows with Def of
George Webb. Plaintiff is aware Holmes was arrested for perjury in Fort Coilins, Colorado and
ran for City Council unsuccessfully in that town. Plaintiff ceased communications with Ms.
Holmes by May 2018.
8. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Manuel
Chavez, III, except he is believed to live in Carson City, Nevada. Plaintiff cannot admit that

Chavez is a “social media personality” as that term is unduly vague and ambiguous. Plaintiff is

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 5 of 30

aware that Chavez operates a YouTube channel known as “Citizen Zone” and “LARP Wars”.

Plaintiff has no or insufficient knowledge to admit or deny this allegation about whether Chavez

is a “hacker” or “social engineer”. Plaintiff has no or insufficient knowledge to admit or deny

this allegation about whether Chavez “created online broadcasts”

has called in to a Chavez show 3 or 4 times to be interviewed about litigation related topics.

Plaintiff has no or insufficient knowledge to admit or deny this allegation about whether Chavez

sponsored and collaborated with shows involving Steele, except for court pleadings submitted by
the Def. in the Virginia federal lawsuit that make similar allegations. Otherwise, Plaintiff has no
knowledge except for one or two podcast shows that were broadcast featuring Chavez

interviewing Steel in the fall of 2017.

9. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Steve

Outtrim, except that Plaintiff viewed a podcast show in which Outtrim interviewed Holmes about
her time spent with Goodman and his podcast collaboration with her. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about the use of the unduly ambiguous
and vague term “social media personality”. Plaintiff is aware that Outtrim has written a letter to
this Court and to the federal court in Richmond, Virginia. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about Outtrim’s financial resources or whether he is
retired. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Holmes
broadcasting messaging about Def. “secondhand hearsay” concerning Patricia Negron. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about whether Ms, Negron
DENIED statements about such allegations except for the recently submitted e-mail message

from Ms. Negron’s attorney attached to Dkt. 145, otherwise Plaintiff has no knowledge of such

allegations. Outtrim has attempted to intervene in this instant lawsuit.
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 6 of 30

10. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a person
named “Marion Rapp”. Plaintiff admits that he had requested that court documents be sent to
him “in care of” a post office box in Mesa, Arizona. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about whether “official communications” were returned that were
sent to this post office box. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about whether postal officials “confirmed” that Plaintiff was not a box holder.
It. Plaintiff has no or insufficient knowledge to admit or deny this allegation about the
whereabouts of Nathan Stolpman, except he is apparently a resident of Austin, Texas. Again, the
term “social media personality” appears unduly vague and ambiguous. Mt. Stolpman broadcasts
podcasts which the Defendant has been a guest. The Defendant explained in a Nathan Stolpman
podcast in April 2018 that he had contacted the New York Police Department and New York
field office of the Federal Bureau of Investi gation to report that the Plaintiff was a member of a
“monetized decentralized distributed defamation network”.
12, | Plaintiff has no or insufficient knowledge to admit or deny this allegation about Tyroan
Simpson, except his mother apparently operates a U.F.O. research organization either in New
Mexico or Colorado. Again, the term “social media personality” appears unduly vague and
ambiguous.
13. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Marcus
Conte, except Conte sent letters and e-mail messages to the presiding judge and magistrate judge
to inappropriately introduce evidence to the Court. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about Conte, except that he had center a letter motion to this Court
stating his desire to intervene in these proceedings. Again, the term “social media personality”

appears unduly vague and ambiguous.
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 7 of 30

14. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Adam
Sharp, except for what the Def. has stated in Dkt. 145. Plaintiff has never had any contact with
Mr. Sharp of any type. This includes no e-mail messages, phone calls, conversations, text
messages, etc. Nothing. Save for a twitter tweet advising Mr. Sharp that his name now appeared
on the Court’s docket as a “third party defendant”. Plaintiff has no or insufficient knowledge to
admit or deny this allegation as to where Mr. Sharp lives.

15. Plaintiff has no or insufficient knowledge to admit or deny this allegation about the Def’s
creation of a YouTube channel in October 2016. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about when an “interactive network” named “CrowdSource The
Truth” was created. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about whether Def produces “news, commentary”. Plaintiff is aware that Def. apparently
maintains about 13 social media properties where he broadcasts his podcasts. )Plaintiff is aware
that some of the Def’s video content is monetized, meaning commercials appear within
(embedded) in the content so that Def may receive a fee or “kick-back’”. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about whether this activity represents a
“full time job”.

16. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Def’s
collaboration with George Webb. Plaintiff became aware of Def when he interviewed George
Webb on June 13, 2017 and called the Plaintiff a “joker”. Prior to this Plaintiff was aware that
George Webb had announced he was a member of Israeli MOSSAD in the presence of the Def in
a video. Prior to this Plaintiff was aware of an apparent illegal distribution of the so-called
“SETH RICH FILES” by Webb and Def. Plaintiff became aware of George Webb’s erroneous,

baseless and foundationless commentary of June 13, 2017 with Def that Plaintiff was part of a
 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 8 of 30

C.LA. drugs for guns operation in Nicaragua in the early 1980s. This was a lengthy interview itn
which the Def collaborated with George Webb about the baseless, erroneous and foundationless
allegation that Plaintiff was a “C.I.A. contractor”. This was the introduction of the Plaintiff to
the Def, approximately one day before the Port of Charleston “dirty bomb hoax” on June 14,
2017. Def clearly knew by at least June 13, 2017 who the Plaintiff was, and had heard the
slanderous, defaming and libelous content of George Webb. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about whether Webb stated Plaintiff “was touched in
the head’. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a
“family history of schizophrenia”, expect for a video that mentions the father of George Webb
and the Plaintiff was a World War II combat veteran that was deployed to Guadalcanal,
Bougainville, the Luzons and other South Pacific operations as a non-commissioned officer in
the 37" Division of the Ohio national Guard. Plaintiff did make reference that there were no
medical records or other paper work that indicated that said father might be schizophrenic, but
that battle fatigue and combat stress may have created symptoms that resembled schizophrenia.
17. Plaintiff has no or insufficient knowledge to admit or deny this allegation about the

podcast of June 14, 2017 that closed the Port of Charleston with a “dirty bomb hoax”, except that

 

Okey Marshall Richards was the source of the information used by George Webb as later
admitted by Webb. Mr. Richards apparently became a regular contributor to Def? s podcasts :
(thirty or so) after the Port of Charleston incident. Ms. Holmes discussed this information on her
podcast with Steve Outtrim. Ms. Holmes informed the Plaintiff via twitter in May 2018 that

Okey Marshall Richards was the source of the “dirty bomb information” and that he had become

the personality “Rock Hudson” on the Def’s podcast shows from about August 2017 to April

2018. Plaintiff has nd or insufficient knowledge to admit or deny this allegation about the
 

TT

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 9 of 30

disposition of the “dirty bomb investigation” and whether charges were “brought” against the
Def.

[8. Plaintiff has no or insufficient knowledge to admit or deny this allegation about the arrest
of George Webb, except to contact the field office of the F.B.L. in Cincinnati, Ohio on or about
August 15, 2017 and offer any assistance to the Port of Charleston investigation. |
19. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “threats”

made against Def in a video published June 15, 2017. The term “threats” appears to be unduly

 

ambiguous and vague. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about “vows revenge”. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about stating Def would be “dead meat” or wind up in a “body bag”. Plaintiff recalls comparing

Def to persons in the military who wound up as “dead meat” or in a “body bag”. Plaintiff recalls

insinuating that Def should be in jail for his activities related to the- distributions of Democratic
National Committee financial donor files containing the Personal identifiable Information of

thousands of individuals weeks earlier in an incident known as the “Seth Rich files”. Later

Plaintiff confirmed that trafficking in P.LI. files as Def sand George Webb and Ms. Negron did

(mass distribution of said files via the Internet) is a violation of New J ersey state law (described

in Dkt, 5). Plaintiff has no or insufficient knowledge to admit or deny this allegation about

coordinating with Manuel Chavez, II]. Plaintiff does recall stating that Def should secure

appropriate legal counsel to help him with his legal troubles. Plaintiff has no or insufficient

knowledge to admit or deny this allegation about whether this lawsuit is a “game”. The term

game is unduly ambiguous and vague.

20. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “public

threats” made to Def and whether or not he traveled to Ohio. Plaintiff learned a few days after
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 10 of 30

this alleged Ohio trip that George Webb was back in New York City with the Def, apparently
release from jail. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about issues related to bail or Def’s travel on June 15, 2017. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “‘a three-year long vendetta”. “Vendetta”
appears to be an unduly vague and ambiguous term.

21. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “virtually
unaccountable number” of videos. “Unaccountable” appears to be an unduly vague and
ambiguous term. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about “taunts, threats, false allegations and defamatory claims”. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about the “spoliation of evidence”. Plaintiff admits
that he posts counter-speech to -protect his career and reputation on a blog known as

SDNY.INFO that is editorial and opinion about court cases, such as this instant lawsuit. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about “inappropriate and
conclusory statements”, which appears to be unduly vague and ambiguous. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “deleting postings”. This
allegation is DENIED for the most part.

22. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Robert
David Steele. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
George Webb’s involvement with Robert David Steele. Plaintiff admits he made one attempt to
intervene in the Steele v. Goodman lawsuit in Richmond, Virginia. The term “excessive number
of briefs” is unduly vague and ambiguous. Plaintiff admits that intervention was DENTED.

23. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “sending

a clear signal”. Plaintiff never contacted anyone associated with the “EMMYS”, DENIED.

10

 
TT

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 11 of 30

Plaintiff never contacted Adam Sharp or anyone associated with the National Academy of
Television Arts and Sciences (NATAS), DENIED. Only within the last day or two has the
Plaintiff forward a copy of the proposed supplemental complaint to personnel working for |
NATAS. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a

“copyright strike” or actions undertaken by Adam Sharp. Plaintiff has no or insufficient

knowledge to admit or deny this allegation about whether Def is “severely damaged”. Plaintiff

has no or insufficient knowledge to admit or deny this allegation about “presumption of

innocence”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Def

being “crippled”. Plaintiff has no or insufficient knowledge to admit or deny this allegation

about Def’s challenge to this “copyright strike”. Plaintiff has no or insufficient knowledge to

admit or deny this allegation about “CDC report” or CRONY awards or whether it was “ironic,

information and educational”. Plaintiff has no or insufficient knowledge to admit or deny this

allegation about “YouTube arbitration”. Plaintiff has no or insufficient knowledge to admit or

deny this allegation about “Goodman’s business is severely hampered...”, Plaintiff has no or

insufficient knowledge to admit or deny this allegation about “decreased subscriber growth”.

DENIED that Plaintiff brought anything to the attention of Adam Sharp, NATAS or the

“RMMYS”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about

telephone calls with attorneys. Plaintiff has no or insufficient knowledge to admit or deny this

allegation about “114,000 regular viewers”; however, a subscriber is not necessarily a “viewer”,

Plaintiff has no or insufficient knowledge to admit or deny this allegation about “co-host John

Cullen”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about

Internet search terms for said video. Plaintiff has no or insufficient knowledge to admit or deny

this allegation about “manually identified” copyright violations. Plaintiff has no or insufficient

11
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 12 of 30

knowledge to admit or deny this allegation about Howard Stern copyright violations. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about “unrelenting efforts”.
DENIED that Plaintiff made any contact whatsoever to Adam Sharp, NATAS or the “EMMYS”
prior to 09/01/2020 to inform them of the proposed supplemental complaint. DENIED that
Plaintiff reviews all of Def’s videos. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about “carefully reviews”, except for occasional spot checks brought to the
attention of the Plaintiff by other Internet observers. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about “think of no matter how far removed”, seems unduly vague
and ambiguous. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“Hollywood friends”, except that Plaintiff has not initiated any contact with such “Hollywood
friends”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a “plan
along these lines”. |

24. Admitted that the non-profit educational blog SDNY.INFO did post a photo of the Def
(see AFFIRMATIVE DEFENSES section). Plaintiff has never recetved any request for
retraction of any materials every posted by the Def. Plaintiff has never received any kind of take
down notice for materials on SDNY-.INFO from the Def. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “not parody” and not “news reporting”, except
that the editorial opinions discuss developments in this instant litigation and other court related
issues. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “false
and unverified claims”, except that most information published are updates of the court
document describing pleading filed by the Def or ORDERS issued by the federal judge in
Richmond, Virginia. Plaintiff has no or insufficient knowledge to admit or deny this allegation

about whether SDNY-.INFO is protected by “fair use”, except that the Plaintiff believes it is fair

12
Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 13 of 30

use. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“deliberately reporting false information”, except in general this claim is DENIED. Plaintiff has
no or insufficient knowledge to admit or deny this allegation about “completely unsubstantiated
by evidence”, except that is general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “actual malice”, except that in general this
claim is DENIED. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about “threats is to punish and smear Goodman”, except that in general this claim is DENIED.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about “damage
Goodman’s business and reputation”, except that in general this claim is DENIED. Plaintiff has
no or insufficient knowledge to admit or deny this allegation about a blog post that alleges
“Jason Goodman's fake CROWDSOURCE may be illegal under New York law”, except that the
headline actually reads “Jason Goodman's fake CROWDSOURCE may be illegal under New
York law, court documents allege” (see AFFIRMATIVE DEFENSES with regards-to New York
General Business Law and Civil Rights Law). Plaintiff has no or insufficient knowledge to
admit or deny this allegation about whether or not “Goodman’s CrowdSource The Truth is not
fake”, Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“authentic relies on only true information”. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “contents of an article to mislead the reader”, in general this claim
is DENIED. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“oresents no true facts or evidence”. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about “this claim is false”.

25. — Plaintiff has no or insufficient knowledge to admit or deny this allegation about sending

an e-mail to the New York Attorney General, except for the e-mail message sent to various staff

13
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 14 of 30

members, the general mailbox, and public affairs mailbox of the N.Y.A.G. See AFFIRMATIVE
DEFENSES regarding N.Y.A.G. Executive Law section 63-A. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about sending “above mentioned allegations”, except
for the sending of the proposed supplemental complaint.

26. _ Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“extraordinary efforts”. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “Sweigert played a key role”, in general this claim is DENIED. Plaintiff has no
or insufficient knowledge to admit or deny this allegation about “orchestrating and executing a
conspiracy”, except in general this claim is DENIED. Plaintiff has no or insufficient knowledge
to admit or deny this allegation about “defame Goodman, extort money”, in general this claim is
DENIED. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“multiple concurrent lawsuits.” Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “strategic extrajudicial actions”, except in general this claim is DENIED.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about “damage
Goodman in every way possible.”

27, Plaintiff has no or insufficient knowledge to admit or deny this allegation about a “verbal
agreement”, except in general this claim is DENIED. Plaintiff has no or insufficient knowledge
to admit or deny this allegation about “statements against the declarant’s interests”. Plaintiff has
no or insufficient knowledge to admit or deny this allegation about “corroborating
circumstance”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“public defamation and harassment campaign.” Plaintiff has no or insufficient knowledge to
admit or deny this allegation about “harassing letter writing campaign”. Plaintiff has no or

insufficient knowledge to admit or deny this aliegation about “Sweigert agrees, responding to

14

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 15 of 30

Simpson’s offer.”, except in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “40 N.Y. Con. Laws Ann. [section] 240.30”,
except in general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit or
deny this allegation about “overt actions”, this term seems unduly vague and ambiguous.

28. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“numerous direct references to a conspiracy”. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “co-conspirators”, except in general this claim is DENIED.

39, Plaintiff has no or insufficient knowledge to admit or deny this allegation about “civil
justice system as a weapon”. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “furtherance of a conspiracy”, except in general this claim is DENIED.

30. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a
Simpson voice mail. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about Simpson, his voicemail, and/or conduct related to 40 N.Y. Con. Laws Ann. [section]
240.30. Plaintiff is not involved with Simpson or his phone calls.

31. Plaintiff references para. 30 above as if fully restated herein.

32, Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“Sweigert has aligned his efforts”, except in general this claim is DENIED., further this term is
unduly vague and ambiguous. Plaintiff has no or insufficient knowledge to admit or deny this

allegation about communications between Webb, Simpson, Chavez and Steele. Admit Plaintiff

 

attempted to intervene in Richmond, Virginia lawsuit, Steele v. Goodman in May 2019.
33. Plaintiff admits a copy of an ORDER was e-mailed to legal counsel of Patreon.Com (see
AFFIRMATIVE DEFENSES for litigation privilege). Plaintiff has no or insufficient knowledge

to admit or deny this allegation about “malicious intent”, except that in general this claim is

15
 

CR
Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 16 of 30

DENIED. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“baseless legal threats”. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “harassing e-mails”. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about “malicious intent in an effort to frustrate”, except that in general this claim
is DENTED. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“Patreon CEO Jack Conte”. Plaintiff has no or insufficient knowledge to admit or deny this

allegation about any interviews planned by Def. of Jack Conte.

 

34, Plaintiff has no or insufficient knowledge to admit or deny this allegation about “call and
response Communications”, except that in general this claim is DENIED. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “once this message is received”,
except that in general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “evidence spoliated”.

35. Para. Two (2) is hereby incorporated as if fully restated herein. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “military, intelligence and other
sophisticated deceptive tactics”, except that in general this claim is DENIED. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “active and dynamic network of co-
conspirators”, except that in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “overt acts in furtherance of a conspiracy”,
except that in general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “creating an illusion that these co-conspirators are independent
operators”, except that in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “clandestine communications”, except that in

general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit or deny this

16
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 17 of 30

allegation about “compartmentalization of actions”, except that in general this claim is DENIED.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about “unaware of the
scope of the operation”, except that in general this claim is DENIED.

36. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff admits he attempted to
intervene in Steele v. Goodman in May 2019. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about Outtrim’s California citizenship.

37. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about Outtrim’s post office box or home New
Zealand.

38. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about Outtrim’s e-mail, except that it was commonly
displayed by Marcus Conte. The Court will recall that Marcus Conte, Brooklyn, N.Y., sent
several e-mail messages and letters to the presiding judge and magistrate. Conte apparently
made podcast videos of these efforts, which included the e-mail addresses for the presiding judge
and magistrate.

39, — Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about what Outtrim publishes on his blog, except
for occasional browsing periodically. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about Outtrim blog post about the Ukraine. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “defamation and harassment of Goodman”.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about “overt acts”.

40. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff admits he “re-blogged”

an article originally posted by Outtrim. See AFFIRMATIVE DEFENSES for re-blogging.

17

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 18 of 30

Al. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about what Outtrim publishes on his blog, except
for occasional browsing periodically. Plaintiff has no or insufficient knowledge to admit or deny
these allegations about “Both Sweigert and Outtrim use this claim..”. Plaintiff has no or
insufficient knowledge to admit or deny these allegations about “accusing Goodman of heinous
crimes.”. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
what Def involved in “a recent explosion”. Again, the Court is directed to the video podcasts of
Marcus Conte, who stated that Goodman was the likely suspicious character falsely accused in
the Port Neches factory explosion in Texas which was not an LNG facility.

42. Para. Six (6) and Nine (9) is incorporated herein as if fully restated. Plaintiff has no or
insufficient knowledge to admit or deny these allegations about what Outtrim may have
broadcast with Susan Holmes, aka Queen Tut of Fort Collins, Colorado, except for occasional
browsing his blog periodically. Plaintiff has no or insuffictent knowledge to admit or deny these
allegations about “young girls” or “London”. Plaintiff has no or insufficient knowledge to admit
or deny these allegations about obtaining access to Def’s TINDER account, this is flatly

DENIED as well. Plaintiff has no or insufficient knowledge to admit or deny these allegations
about “this false claim is issued by Sweigert”, except that in general this claim is DENIED.
Plaintiff has no knowledge about the issues related to Def’s TINDER messages except for screen
shots published by George Webb that depict messages from the Def discussing 18-year-old girls
messaging Def on TINDER. Plaintiff has never sought access to Def’s TINDER mailbox. Para.
Plaintiff has no or insufficient knowledge to admit or deny these allegations about “embarrass

Goodman or people associated with Goodman”.

18
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 19 of 30

43. Para. Seven (7) is herein incorporated by reference as if fully restated. Plaintiff has no or
insufficient knowledge to admit or deny these allegations about Susan Holmes, aka Queen Tut,
Fort Collins, Colorado working with Plaintiff to intervene in the Steele v. Goodman lawsuit in
May 2019. The Def’s recording depicts Holmes citing that Plaintiff attempted to help Holmes
with a Freedom of Information Act request to obtain audio recordings of police body camera
worn by law enforcement officers that shot and killed her son. Any insinuation that Holmes
collaborated with Plaintiff to intervene in Steele v. Goodman (May 2019) is flatly DENIED.
Plaintiff ceased communications with Holmes by June 2018.

44, _ Para. Seven (7) is herein incorporated by reference as if fully restated. Admit that the
warnings of Ms. Holmes regarding the potential death of the Plaintiff in Mount Shasta were
headed. Admit that Quinn Michaels (aka Korey Atkin) was publishing Internet memes about
#StopTheSacrifice in May 2018. Admit that Ms. Holmes informed the Plaintiff that his life was
in jeopardy in Mount Shasta, California. Admit that Ms. Holmes advised the Plaintiff to vary his
movements to avoid potentially being tracked down by people working with Quinn Michaels and
the Def. Deny that any attempt of mail fraud was planned (see AFFIRMATIVE DEFENSES for
mail fraud). Deny that the use of “tn care of” constitutes an actionable offence under the federal
mail fraud statutes. Plaintiff has no or insufficient knowledge to admit or deny these allegations
about what the U.S. Postal Service told Def, except for the fact that Def has never produced a
complaint number to memorialize the reporting of “mail fraud” to any postal inspector. Admit
that the Def accused the Plaintiff of committing “mail fraud” in several video podcasts. Deny
that any such mailing would constitute “fraud on the court”. Admit Def was in the presence of
George Webb in a video podcast when Webb announced that he was a member of Israeli

MOSSAD and Goodman was an “accomplice”.

19
Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 20 of 30

45. Para. Twenty Five (25) is hereby incorporated as if fully restated herein. Plaintiff has ho

or insufficient knowledge to admit or deny these allegations about “New York copyright laws”.

46. Admit

47, Admit
48. Admit
49, Admit

30. Para. Four (4) is hereby incorporated as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “to torment Goodman and destroy his
reputation.” Plaintiff has no or insufficient knowledge to admit or deny these allegations about a
“conspiracy to defame”. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about a “conspiracy to sue Goodman for improper purposes”. Plaintiff has no
association with Robert David Steele, Manuel Chavez, Il, Tyroan Simpson, Steve Outtrim,
Steven S. Biss, esq., etc. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about “multiple jurisdictions concurrently”, except that in general these claims are
DENIED.
51. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
“Sweigert has published false known statements”, except that in general this claim is DENIED,
Plaintiff has no or insufficient knowledge to admit or deny these allegations about “actual malice
with express intent”, except that in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “civil and criminal litigation”, except as to
the issues related to Steele v. Goodman and this instant lawsuit.
52. Plaintiff has no or insufficient knowledge to admit or deny these allegations about

violating the privacy of the Def. The reverse is true, Def worked with George Webb’s ex-girl

20

 
TERE
Ca :18-cv-
; se 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 21 of 30

friend Corean Elizabeth Stoughton of Hanover, Maryland to violate the privacy of the Plaintiff.
Plaintiff has no or insufficient knowledge to admit or deny these allegations about a
“conspiracy”. Plaintiff has no of insufficient knowledge to admit or deny these allegations about
“falge claims and statements”. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about violations of tradematk. Plaintiff has never received a take down notice from
the Def for any blog postings or other social media content since June 13, 2017.
s3. ‘Plaintiff has no or insufficient knowledge to admit or deny these allegations about “a
conspiracy” or about using the mails to further such a conspiracy.
54. Plaintiff has no or insufficient knowledge to admit or deny these allegations about “false —
and defamatory statements”, except that in general this claim is DENIED. Plaintiff has no or
insufficient knowledge to admit ot deny these allegations about “maliciously with the intent to
intimidate”, except that in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “intent to defame and discredit Goodman”,
except in general this claim is DENIED.
55, Plaintiff has no or insufficient knowledge to admit or deny these allegations about “co-

conspirators”. Plaintiff has no or insufficient knowledge to admit or deny these allegations about

“deliberating making false statements”. Plaintiff has no of insufficient knowledge to admit or

 

deny these allegations about “published to third parties”, except that in general this claim and the !
foregoing claim are DENIED. Plaintiff has no of insufficient knowledge to admit or deny these
allegations about “fault”.

56. Plaintiff has no or insufficient knowledge to admit or deny these allegations about

“Sweigert’s false allegation of international terrorism”. Plaintiff has no or insufficient

knowledge to admit or deny these allegations about “statements likely to cause public hate”.

21
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 22 of 30

Plaintiff has no or insufficient knowledge to admit or deny these allegations about “implying
‘avolvement in criminal activity”. Plaintiff has no or insufficient knowledge to admit or deny
these allegations about “damages to worldwide reputation”. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “foreknowledge of terrorist events”. In
general, all of the foregoing allegations are DENIED.

57. Admit as this appears to be a passage from a law book.

58 ‘Plaintiff has no or insufficient knowledge to admit or deny these allegations about
“canverified false allegations”. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about “no basis in fact or unsupported by evidence”. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “furtherance of false claims”. Plaintiff has
no or insufficient knowledge to admit or deny these allegations about “Goodman’s right to
publicity”. Admit using photographs of Goodman taken from YouTube podcasts. Plaintiff has
no or insufficient knowledge to admit or deny these allegations about “exclusive intellectual
property of Goodman”. It appears all podcast related content becomes the property of the social
media platform from where it is distributed. See AFFIRMATIVE DEFENSES, YouTube Terms
of Agreement (Section 6.B) provide for the right to any YouTube user “to use, reproduce,
distribute, display and perform such Content as permitted through the functionality of the
Service.” The license is perpetual and irrevocable. Plaintiff has no or insufficient knowledge to
admit or deny these allegations about “severe degree of falsity”. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “falsehoods with actual malice”. Def’s
photographs have been displayed on a non-commercial, private, educational blog which does not

represent a commercial enterprise and such images were not used for commercial gain of any

22
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 23 of 30

kind. See AFFIRMATIVE DEFEDNSE to New York Civil Rights Law, Sections 50 and 51. In
general all the foregoing allegations are DENIED.
59. — Admit that it is a prayer.

AFFIRMATIVE DEFENSES
FIRST DEFENSE
60. The first defense orbits around the New York Civils Rights Law, Section 50 and 51 that
have been invoked by the Def. The Def. has misplaced his trust in Sections 50 and 51 which
apply to commercial speech, commercial exploitation, advertising, etc. The Def is required to
allege unauthorized commercial exploitation of his photograph or likeness. Booth v Curtis Pub.
Co., 15 A.D.2d 343, 351; see Gautier v. Pro-Football, 304 N.Y. 354, 359; Binns v. Vitagraph Co.
of Amer., 210 N.Y. 51.
61. Persons like the Def. have “thrust themselves into the public arena”. In this circuit, it is
the commercial exploitation of those who “thrust themselves into the public arena” that is in
question. In Factors Etc. v. Pro Arts (579 F.2d 215, cert den 440 U.S. 908), the court noted (p
220) that "[t]he distinguishing feature of * * * [the right of publicity] is that it involves the use
of plaintiff's protected right for defendant's direct commercial advantage." Here there simply no
commercial advantage attributed to the counter-defendant (Plaintiff). Absolutely no funds are
collected, nothing is sold, there is no advertising, etc.
62. "While one who is a public figure or is presently newsworthy may be the proper subject
of news or informative presentation, the privilege does not extend to commercialization of his
personality through a form of treatment distinct from the dissemination of news or information"

(emphasis added). Gautier v. Pro-Football, Inc., 304 N.Y. 354, 107 N.E.2d 485 (1952).

23

 
Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 24 of 30

63. The wrong consists of only two elements: the commercial use of a person's name or
photograph and the failure to procure the person's written consent for such use.

SECOND DEFENSE

64. —_ In violation of the Court ORDER (Dkt. 140) to definitize his defamation claims, Def. has
merely republished the same worn out claims from his first COUNTERCLAIM (Dkt. 122). This
indicates that the Def. will most likely never produce sufficient evidence of his claims to
introduce at trail. However, the Def. has correctly pointed out that the bulk of the postings on
the “SDNY.INFO” blog relate to judicial proceedings and this court case. In this circuit N.Y,
Civ. Rights Law § 74 provides for an exemption from defamation suits for such postings, see
“Privileges in action for libel”. In sum, the privilege outlined in § 74 of the New York Civil
Rights Law bars this action

65, "The purpose of Civil Rights Law § 74 'is the protection of reports of judicial proceedings
which are made in the public interest." Cholowsky v. Civiletti, 887 N.Y.S.2d 592, 595 (2d Dep't

2009) (quoting Williams y. Williams, 23 N.Y.2d 592, 599 (1969)). Section 74's "fair and true

 

report" privilege is an "absolute privilege" that is "not defeated by the presence of malice or bad
faith." Biro v. Conde Nast, 883 F. Supp. 2d 441, 477 (S.D.N.Y. 2012) (internal quotation marks
and citations omitted).

66. The New York Court of Appeals has observed that "[a] fair and true report admits of
some liberality; the exact words of every proceeding need not be given if the substance be
substantially stated." Holy Spirit Ass'n v. N.Y, Times Co., 49 N.Y.2d 63, 67 (1979) (quoting
Briarcliff Lodge Hotel v. Citizen-Sentinel Publ., 260 N.Y. 106, 118 (1932)). Def. has not

overcome this exemption with his republished ramblings from Dkt. 122.

24

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 25 of 30

67. The “SDNY.INFO” postings qualifiy as "the publication of a fair and true report of a[]
judicial proceeding" that is entitled to protection under § 74's privilege and, consequently,
Plaintiff's “civil action [for defamation] cannot be maintained against" Defendant. N.Y. Civ.
Rights Law § 74; see, e.g., Abkco Music, 2016 WL 2642224, at *3, 6 (dismissing defamation
claim because § 74 privilege precluded action).

THIRD DEFENSE

68. — Falsity is a necessary element of a defamation action. Buckley v. Littell, 539 F.2d 882,

889-894 (2d Cir. 1976) ; Gross v. New York Times Co., 82 N.Y.2d 146, 152-153, 603 N.Y.S.2d

 

813, 623 N.E.2d 1163 (1993). Therefore, “a statement of opinion relating to matters of public
concern which does not contain a provably false factual connotation will receive full
constitutional protection."(emphasis added) Milkovich v. Lorain Journal Co., 497 U.S. 1, 20, 110
S.Ct. 2695, 111 L.Ed.2d 1 (1990). The Court will note that every posting of “SDNY .INFO” is
clearly labeled “OPINION AND EDITORIAL”. See EXHIBIT B of Def’s. Dkt. 145.

69. "Although the editorial format is clearly not determinative, in ambiguous cases the
presentation of a statement on an editorial or op-ed page should increase the likelihood that the
statement will be perceived as an expression of opinion." Bruce W. Sanford, Libel and Privacy
199 (2d ed. Supp. 1993).

70. Opinions and editorials “are nothing more than expressions of opinion which are not
objectively verifiable. Such statements of opinion cannot be the subject of a slander claim.". See

Keller v. Miami Herald Pub. Co., 778 F.2d 711, 718 (11th Cir. 1985) (cartoon implying that

 

nursing home manager was reaping profits at residents' expense was protected opinion).

FOURTH DEFENSE

25

 
 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 26 of 30

71. Executive Law section 63-A empowers the New York Attorney General (N.Y.A.G.) to
bring an independent action pursuant to New York general Business law sections 349 and 350
against any entity (like the Def.) for violations of said law. The N.Y.A.G, does not have to
demonstrate damages. The N.Y.A.G. is empowered to receive complaints from the public.

72, The New York Attorney General also has the power to enjoin deceptive consumer
practices or to initiate enforcement actions against any person or business that engages in
deceptive acts or practices or false advertising pursuant to General Business Law (“GBL”)
Sections 349 and 350.[25]( Gen. Bus. Law §§ 349, 350) These statutes, which are “broadly
applicable and liberally construed,” have been invoked against a variety of economic
activities.[26] (See Karlin v. IVF Am., Inc., 93 N.Y.2d 282, 290 (N.Y. 1999)) Moreover, as with
the Martin Act, there is no scienter requirement—that is, the New York Attorney General need
not prove that the deceptive practice or false advertising was intentional or even reckless.[27].(
People v. H & R Block, Inc., 847 N.Y.S8.2d 903 (N.Y. Sup. Ct. 2007)) URL:
https://Awww.jonesday.com/en/insights/2016/02/the-investi gative-authority-of-the-new-york-
attorney-general-is-not-without-its-
limits#:~:text=The%20Martin%20Act%2C%20Executive%20Law,to%20allevedly%20fraudulen
t%200r%20deceptive

LITIGATION PRIVILEGE

73. Litigation privilege is a doctrine that affords parties involved in judicial or quasi-judicial
proceedings to attempt to resolve matters outside of the courtroom. It provides immunity to
letters and communications sent during litigation (such as the alleged e-mail messages sent to the
general counsel of Patreon.Com). The Court will recall that the Def. has NO contract with

Patreon.Com but only a subscriber agreement that can be severed by the provider (Patreon.Com)

26
 

 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 27 of 30

at any time for any reason. The Def has not alleged tortious interference and cannot allege
tortious interference with a “consumer” type of subscriber agreement with a severability clause
at the whim of the provider (Patreon.Com),

74, The issue of litigation privilege becomes sticky when a California Plaintiff communicates
with a California third-party (Patreon). The rules of the court for the New York State (NYS)
may not apply to the practices of litigation privilege in California.

75. Under New York law, statements made by parties and their attorneys in the context of
litigation "are absolutely privileged if, by any view or under any circumstances, they are

pertinent to the litigation.” O'Brien v. Alexander, 898 F. Supp. 162, 171 (S.D.N_Y, 1995), aff'd in

 

part, 101 F.3d 1479 (2d Cir. 1996). The test for absolute privilege is broad and “embraces
anything that may possibly or plausibly be relevant or pertinent, with the barest rationality,
divorced from any palpable or pragmatic degree of probability.” Id. (citation omitted).

76. "While the communications at issue in Front were among lawyers and potential parties,
the New York Court of Appeals did not explicitly require the recipient of the challenged

statements to be a lawyer or potential party." Feist v. Paxfire, Inc,. No. 11 CIV. $436 (LGS),

 

2017 WL 177652, at *5 (S.D.N.Y. Jan. 17, 2017).

PRAYER
WHEREFORE, for the foregoing reasons, and to support judicial economy, and to support the
Court’s inherent power to discipline the Defendant for his open defiance of the Courts ORDER
(Dkt. 140), this Court should DISMISS this Counter Claim with prejudice with no opportunity to
amend and find in favor the counter-defendant (Plaintiff).

STATEMENT AND VERIFICATION

27
 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 28 of 30

This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See NY

C.P.L.R. 3020. So sworn under penalties of perjury.

/

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

“LS L

I? +2

28
 

Case 1:18-cv-08653-VEC-SDA Document 147 Filed 09/03/20 Page 29 of 30

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff
JUDGE VALERIE E. CAPRONI
v.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

LHEREBY ATTEST that a true copy of the attached pleadings have been sent to the

following addressees on the 3" day of September, 2020. So sworn under oath.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #68

New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

 
 

PRESS FIRMLY TO SEAL

Case 1:18-cv-O8653. VEC SDA” Document paePes esr ene eee Page 30 of 30

 

PRIORITY’
* MAIL *

DATE OF DELIVERY SPECIFIED*
USPS TRACKING™ INCLUDED*

INSURANCE INCLUDED*

hea f

PICKUP AVAILABLE

* Domestic only

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

UMMM

psoo0o01000014

 

EPI4F July 2013
OD: 12.5 x 9.5

 

Oe TEE Sy .

a "

ay

 

VISIT US AT USPS.COM?

ORDER FREE SUPPLIES ONLINE

 

vores l nn NONBEH J

WT

"9505 5067 1486 0246 2997 38

    

DG. SWEIGERT, C/O

GENERAL DELIVERY |

ROUGH AND READY. C4 95975 | } ¢ < oS

SD Spotiation-notice@maitbox org

U.S. DISTRICT COURT |

moe _. Clerk of the Court, Room 200
“= a U.S. District Court

500 Pearl Street oe ~
New York, New York 10007-1312 |

 

(0007 -/F7/2

 

——y UNITED STATES
B POSTAL SERVICE.
